POWER OF ATTORNEY The undersigned officers and Trustees of Wall Street EWM Funds Trust (the “Trust”) hereby appoint Robert P. Morse and/or Michael R. Linburn, as attorneys-in-fact and agents, with the power, to execute, and to file any of the documents referred to below relating to the registration of the Trust, and its series, as an investment company under the Investment Company Act of 1940, as amended (the “Act”) and the registration of the securities of the Trust and its series under the Securities Act of 1933, as amended (the “Securities Act”) including the Trust’s Registration Statement on Form N-1A, any and all amendments thereto, including all exhibits and any documents required to be filed with respect thereto with any regulatory authority, including applications for exemptive order rulings.Each of the undersigned grants to the said attorneys full authority to do every act necessary to be done in order to effectuate the same as fully, to all intents and purposes, as he could do if personally present, thereby ratifying all that said attorneys-in-fact and agents may lawfully do or cause to be done by virtue hereof.This Power of Attorney may be executed in multiple counterparts. The undersigned officers and Trustees hereby execute this Power of Attorney as of this 11th day of April, 2011. Name Title /s/ Robert P. Morse Robert P. Morse Chairman, Trustee and President /s/ Amb. Kurt D. Volker Amb. Kurt D. Volker Independent Trustee /s/ Harlan K. Ullman Harlan K. Ullman Independent Trustee
